Case: 12-13500    Date Filed: 10/31/2013     Page: 1 of 26


                                                                          [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13500
                          ________________________

                    D.C. Docket No. 3:09-cv-10598-RBD-JBT

ALVIN WALKER,
as Personal Representative of the Estate of Albert Walker,

                                                               Plaintiffs–Appellees,

                                      versus

R.J. REYNOLDS TOBACCO COMPANY,
individually and as successor by merger to the Brown &
Williamson Tobacco Corporation and the American
Tobacco Company, a foreign corporation,

                                                             Defendant –Appellant.

                          ________________________

                                No. 12-14731
                          ________________________

                    D.C. Docket No. 3:09-cv-10104-RBD-JBT

GEORGE DUKE, III,
as Personal Representative of the Estate of Sarah Duke,

                                                                 Plaintiff–Appellee,

                                      versus
               Case: 12-13500       Date Filed: 10/31/2013      Page: 2 of 26


R.J. REYNOLDS TOBACCO COMPANY,
individually and as successor by merger to the Brown &
Williamson Corporation and the American
Tobacco Company, a foreign corporation,

                                                                      Defendant–Appellant.

                              ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (October 31, 2013)

Before PRYOR and HILL, Circuit Judges, and HALL, ∗ District Judge.

PRYOR, Circuit Judge:

       We sua sponte vacate and reconsider our original opinion in this matter. We

substitute the following opinion for our original opinion.

       This appeal by R.J. Reynolds Tobacco Company of money judgments in

favor of the survivors of two smokers requires us to decide whether a decision of

the Supreme Court of Florida in an earlier class action is entitled to full faith and

credit in federal court. Florida smokers and their survivors filed in state court a

class action against the major tobacco companies that manufacture cigarettes in the

United States. In the first phase of the class action, a jury decided that the tobacco

companies breached a duty of care, manufactured defective cigarettes, and



       ∗
       Honorable James R. Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
                                               2
              Case: 12-13500      Date Filed: 10/31/2013    Page: 3 of 26


concealed material information, but the jury did not decide whether the tobacco

companies were liable for damages to individual members of the class. The

Supreme Court of Florida approved the jury verdict, but decertified the class going

forward. Engle v. Liggett Grp., Inc., 945 So. 2d 1246, 1254 (Fla. 2006). Members

of the class then filed individual complaints in federal and state courts. The

Supreme Court of Florida later ruled that the findings of the jury in the class action

have res judicata effect for common issues decided against the tobacco companies

and in favor of the smokers and that the only unresolved issues in the individual

lawsuits filed afterward involve specific causation and damages. Philip Morris

USA, Inc. v. Douglas, 110 So. 3d 419, 432 (Fla. 2013). R.J. Reynolds argues that

the application of res judicata in later suits filed by individual smokers violates its

constitutional right to due process of law because the jury verdict in the class

action is so ambiguous that it is impossible to tell whether the jury found that each

tobacco company acted wrongfully with respect to any specific brand of cigarette

or any individual plaintiff. After the district court ruled that giving res judicata

effect to the findings of the jury in the class action does not violate the rights of the

tobacco companies to due process, two juries awarded money damages to the

survivors of two smokers in their suits against R.J. Reynolds. Because R.J.

Reynolds had a full and fair opportunity to be heard in the Florida class action and

the application of res judicata under Florida law does not cause an arbitrary

                                            3
              Case: 12-13500        Date Filed: 10/31/2013   Page: 4 of 26


deprivation of property, we affirm the judgments against R.J. Reynolds and in

favor of the survivors of the smokers.

                               I.      BACKGROUND

      In 1994, six individuals filed a putative class action in a Florida court against

the major domestic manufacturers of cigarettes, including R.J. Reynolds, and two

tobacco industry organizations. Brown v. R.J. Reynolds Tobacco Co., 611 F.3d
1324, 1326 (11th Cir. 2010). The plaintiffs sought more than $100 billion in

damages for injuries allegedly caused by smoking cigarettes. Id. Their complaint

asserted claims of strict liability, negligence, breach of express warranty, breach of

implied warranty, fraud, conspiracy to commit fraud, and intentional infliction of

emotional distress. Id. A Florida court of appeals approved the certification of a

plaintiff class of all Florida citizens and residents who have suffered or died from

medical conditions caused by their addiction to cigarettes and the survivors of

those citizens and residents. R.J. Reynolds Tobacco Co. v. Engle, 672 So. 2d 39,

40, 42 (Fla. 3d Dist. Ct. App. 1996).

      The trial court divided the class action in three phases. Phase I of the class

action “consisted of a year-long trial to consider the issues of liability and

entitlement to punitive damages for the class as a whole.” Engle, 945 So. 2d at

1256. During that phase, the jury considered only “common issues relating

exclusively to the defendants’ conduct and the general health effects of smoking,”

                                             4
              Case: 12-13500     Date Filed: 10/31/2013    Page: 5 of 26


id. at 1256, but the jury did not decide whether the tobacco companies were liable

to any of the class representatives or members of the class, id. at 1263. In Phase II

of the trial, the same jury determined the liability of the tobacco companies to three

individual class representatives, awarded compensatory damages to those

individuals, and fixed the amount of class-wide punitive damages. Id. at 1257.

According to the trial plan, in Phase III of the class action, new juries were to

decide the claims of the rest of the class members. Id. at 1258.

      In Phase I of the trial, the plaintiffs presented evidence about some defects

that were specific to certain brands or types of cigarettes and other defects common

to all cigarettes. For example, “proof submitted on strict liability included brand-

specific defects, but it also included proof that the Engle defendants’ cigarettes

were defective because they are addictive and cause disease.” Douglas, 110 So. 3d

at 423. “Similarly, arguments concerning the class’s negligence, warranty, fraud,

and conspiracy claims included whether the Engle defendants failed to address the

health effects and addictive nature of cigarettes, manipulated nicotine levels to

make cigarettes more addictive, and concealed information about the dangers of

smoking.” Id. The trial plan called for the jury “to decide issues common to the

entire class, including general causation, [and] the Engle defendants’ common

liability to the class members for the conduct alleged in the complaint.” Id. at 422.




                                           5
              Case: 12-13500     Date Filed: 10/31/2013    Page: 6 of 26


      At the conclusion of Phase I, the trial court submitted to the jury a verdict

form with a series of questions to be answered “yes” or “no.” The trial court

instructed the jury that “all common liability issues would be tried before [the]

jury” and that Phase I of the trial “did not address issues as to the conduct or

damages of individual members of the Florida class.” The first question on the

verdict form asked the jury whether “smoking cigarettes cause[s]” a list of

enumerated diseases, and the jury found that smoking causes 20 specific diseases,

including various forms of cancer. The second question asked the jury whether

“cigarettes that contain nicotine [are] addictive and dependence producing,” and

the jury found that cigarettes are addictive and dependence producing.

      The jury then answered “yes” to each of the following questions for each

tobacco company:

   • Did the tobacco company “place cigarettes on the market that were
     defective and unreasonably dangerous”;

   • Did the tobacco company “make a false statement of a material fact,
     either knowing the statement was false or misleading, or being
     without knowledge as to its truth or falsity, with the intention of
     misleading smokers”;

   • Did the tobacco company “conceal or omit material information, not
     otherwise known or available, knowing that the material was false and
     misleading, or fail[ ] to disclose a material fact concerning or proving
     the health effects and/or addictive nature of smoking cigarettes”;

   • Did the tobacco company “enter into an agreement to misrepresent
     information relating to the health effects of cigarette smoking, or the

                                           6
              Case: 12-13500     Date Filed: 10/31/2013    Page: 7 of 26


      addictive nature of smoking cigarettes, with the intention that smokers
      and members of the public rely to their detriment”;

   • Did the tobacco company “enter into an agreement to conceal or omit
     information regarding the health effects of cigarette smoking, or the
     addictive nature of smoking cigarettes, with the intention that smokers
     and members of the public rely to their detriment”;

   • Did the tobacco company “sell or supply cigarettes that were defective
     in that they were not reasonably fit for the uses intended”;

   • Did the tobacco company “sell or supply cigarettes that, at the time of
     sale or supply, did not conform to representations of fact made by [the
     tobacco company], either orally or in writing”;

   • Did the tobacco company “fail[ ] to exercise the degree of care which
     a reasonable cigarette manufacturer would exercise under like
     circumstances”;

   • Did the tobacco company “engage[] in extreme and outrageous
     conduct or with reckless disregard relating to cigarettes sold or
     supplied to Florida smokers with the intent to inflict severe emotional
     distress.”

   The final question asked the jury whether “the conduct of [each tobacco

company] rose to a level that would permit a potential award or entitlement to

punitive damages,” and the jury answered “yes” for each tobacco company.

      The tobacco companies unsuccessfully objected to the verdict form that the

trial court submitted to the jury in Phase I. They argued that the verdict form did

not “ask for specifics” about the tortious conduct of the tobacco companies,

“render[ing] [the jury findings] useless for application to individual plaintiffs.”

They requested that the trial court submit to the jury a more detailed verdict form

                                           7
              Case: 12-13500      Date Filed: 10/31/2013    Page: 8 of 26


that would have asked the jury to identify the brands of cigarettes that were

defective and the information the companies concealed from the public. The trial

court rejected that proposed verdict form as too detailed and impractical.

      In Phase II of the trial, the same jury determined that the defendants were

liable to three named plaintiffs. The jury awarded compensatory damages of $12.7

million to those three named plaintiffs, and the jury awarded punitive damages of

$145 billion to the class. Brown, 611 F.3d at 1328.

      Before Phase III of the trial began, the tobacco companies filed an

interlocutory appeal of the verdicts in Phases I and II, and the Supreme Court of

Florida approved in part and vacated in part the verdicts. Engle, 945 So. 2d at

1246. The court concluded that the trial court did not abuse its discretion when it

certified the Engle class for purposes of Phases I and II of the trial, but that the

class must be decertified going forward so that members of the class could pursue

their claims to finality in individual lawsuits. Id. at 1267–69. The court explained

that “problems with the three-phase trial plan negate the continued viability of this

class action” and that “continued class action treatment for Phase III of the trial

plan is not feasible because individualized issues such as legal causation,

comparative fault, and damages predominate.” Id. at 1267–68. The court held as

follows that most findings of the jury in Phase I should have “res judicata effect” in

the ensuing individual trials:

                                            8
              Case: 12-13500    Date Filed: 10/31/2013    Page: 9 of 26


      The pragmatic solution is to now decertify the class, retaining the
      jury’s Phase I findings other than those on the fraud and intentional
      infliction of emotion[al] distress claims, which involved highly
      individualized determinations, and the finding on entitlement to
      punitive damages questions, which was premature. Class members
      can choose to initiate individual damages actions and the Phase I
      common core findings we approved above will have res judicata
      effect in those trials.

Id. at 1269 (emphasis added). The court concluded that the findings about fraud

and misrepresentation and intentional infliction of emotional distress cannot have

preclusive effect because “the non-specific findings in favor of the plaintiffs” on

those questions were “inadequate to allow a subsequent jury to consider individual

questions of reliance and legal cause.” Id. at 1255. The court also vacated the

finding about civil conspiracy-misrepresentation because it relied on the

underlying tort of misrepresentation. But the court stated that the other findings,

now known as the approved findings from Phase I, have res judicata effect. Id.

The court also vacated the award of punitive damages on the ground that it was

excessive and premature, affirmed the damages award in favor of two of the named

plaintiffs, and vacated the judgment in favor of the third named plaintiff because

the statute of limitations barred his claims. Engle, 945 So. 2d at 1254–56.

      After the decision of the Supreme Court of Florida, members of the Engle

class filed thousands of individual cases in both state and federal courts. A central

issue in these cases is whether plaintiffs may rely on the approved findings from

Phase I to establish the “conduct” elements of their claims against the tobacco
                                          9
             Case: 12-13500      Date Filed: 10/31/2013    Page: 10 of 26


companies. The dispute concerns the meaning of the ruling in Engle that the

approved findings from Phase I “will have res judicata effect.” The plaintiffs

interpreted the ruling to mean that the tobacco companies could dispute only

specific causation and damages in the individual lawsuits. The plaintiffs argued

that the approved findings from Phase I establish that the tobacco companies

breached a duty of care and failed to disclose material information to every

member of the Engle class. See Brown, 611 F.3d at 1329. The tobacco companies

argued that, although the jury in Phase I found that they acted negligently in some

way or concealed some information, the findings are not specific enough to

establish that they acted negligently in connection with any particular brand of

cigarette or concealed material information from any particular plaintiff.

      We were the first appellate court to consider the res judicata effect of the

approved findings from Phase I, and we concluded that the findings have

preclusive effect in a later case only when the plaintiff can establish that the jury in

Phase I actually decided that a tobacco company acted wrongfully regarding

cigarettes that the plaintiff smoked. Brown, 611 F.3d at 1336. We explained that,

when the Supreme Court of Florida stated in Engle that the approved findings from

Phase I “were to have res judicata effect,” the court “necessarily refer[red] to issue

preclusion” and not claim preclusion because “factual issues and not causes of

action were decided in Phase I.” Id. at 1333. We explained that issue preclusion

                                           10
             Case: 12-13500     Date Filed: 10/31/2013    Page: 11 of 26


applies only to issues that were “actually decided” in a prior litigation, and we

remanded the matter for the district court to consider in the first instance whether

the approved findings from Phase I establish that the tobacco companies acted

wrongfully toward each plaintiff. Id. at 1334–35. We explained that, to determine

whether a specific factual issue was determined in favor of the plaintiff, the district

court should look beyond the face of the verdict and consider “[t]he entire trial

record.” Id. at 1334–36. The tobacco companies argued in that appeal that “using

the findings to establish facts that were not decided by the jury would violate their

due process rights,” but we avoided that question because, “under Florida law[,]

the findings could not be used for that purpose anyway.” Id. at 1334.

      Several Florida courts of appeal then held that the approved findings from

Phase I establish the conduct elements of the each class member’s claims against

the tobacco companies, and they rejected our decision in Brown that smokers must

establish from the trial record that an issue was actually decided in his or her favor.

See Frazier v. Philip Morris USA Inc., 89 So. 3d 937, 947 (Fla. 3d Dist. Ct. App.

2012); Philip Morris USA, Inc. v. Douglas, 83 So. 3d 1002, 1010 (Fla. 2d Dist. Ct.

App. 2012); R.J. Reynolds Tobacco Co. v. Brown, 70 So. 3d 707, 715 (Fla. 4th

Dist. Ct. App. 2011); R.J. Reynolds Tobacco Co. v. Martin, 53 So. 3d 1060, 1066–

67 (Fla. 1st Dist. Ct. App. 2010). In Martin, the court disagreed with our decision

in Brown that “every Engle plaintiff must trot out the class action trial transcript to

                                          11
             Case: 12-13500     Date Filed: 10/31/2013   Page: 12 of 26


prove applicability of the Phase I findings.” Martin, 53 So. 3d at 1067. The court

held, “No matter the wording of the findings on the Phase I verdict form, the jury

considered and determined specific matters related to the defendants’ conduct.

Because the findings are common to all class members, [the plaintiff] . . . was

entitled to rely on them in her damages action against [R.J. Reynolds].” Id. For

example, the plaintiff in Martin brought a claim for fraudulent concealment, and

the court held that the Phase I finding about concealment “encompassed all the

brands” and that R.J. Reynolds could not relitigate whether it had concealed any

material information. Id. at 1068.

      Because federal courts sitting in diversity are bound by the decisions of state

courts on matters of state law, those decisions of the Florida courts of appeal

supplanted our interpretation of Florida law in Brown. See Allstate Life Ins. Co. v.

Miller, 424 F.3d 1113, 1116 (11th Cir. 2005) (explaining that “in diversity cases

we are required to adhere to the decisions of the Florida appellate courts absent

some persuasive indication that the Florida Supreme Court would decide the issue

otherwise”). The tobacco companies could no longer argue that the approved

findings from Phase I have no preclusive effect as a matter of Florida law. Instead,

they argued that giving the approved findings preclusive effect would violate their

federal rights to due process. The tobacco companies raised that argument in each




                                         12
             Case: 12-13500     Date Filed: 10/31/2013    Page: 13 of 26


of the cases filed in the district court, which consolidated those cases in Waggoner

v. R.J. Reynolds Tobacco Co., 835 F. Supp. 2d 1244 (M.D. Fla. 2011).

      The district court in Waggoner held that giving preclusive effect to the

approved findings from Phase I does not violate a right of the tobacco companies

to due process of law. Id. at 1279. The district court concluded that “a state’s

departure from common law issue preclusion principles does not implicate the

Constitution unless that departure also violates ‘the minimum procedural

requirements of the Fourteenth Amendment’s Due Process Clause.’” Id. at 1270

(quoting Kremer v. Chem. Constr. Corp., 456 U.S. 461, 481, 102 S. Ct. 1883, 1897

(1982)). And the district court concluded that the decisions of the Florida courts of

appeal do not violate those procedural requirements because those decisions do not

arbitrarily deprive the tobacco companies of property, Waggoner, 835 F. Supp. 2d

at 1272–74, and because the tobacco companies had a full and fair opportunity to

litigate the conduct elements at Phase I of the class action, id. at 1274–77.

      After the district court decided Waggoner, the Supreme Court of Florida in

Douglas held, as a matter of Florida law, that the approved findings from Phase I

establish the conduct elements of the claims brought by members of the Engle

class. Douglas, 110 So. 3d at 428. The court acknowledged that “the Engle jury

did not make detailed findings for which evidence it relied upon to make the Phase

I common liability findings.” Id. at 433. But the court explained that, “[n]o matter

                                          13
              Case: 12-13500    Date Filed: 10/31/2013   Page: 14 of 26


the wording of the findings on the Phase I verdict form, the jury considered and

determined specific matters related to the [Engle] defendants’ conduct.” Id.

(quoting Martin, 53 So. 3d at 1067) (second alteration in original). The court

explained that, although the proof submitted at the Phase I trial included both

general and brand-specific defects, “the class action jury was not asked to find

brand-specific defects in the Engle defendants’ cigarettes,” but only to “determine

‘all common liability issues’ for the class.” Id. at 423. The court concluded that

the approved findings from Phase I concern conduct that “is common to all class

members and will not change from case to case,” and that “the approved Phase I

findings are specific enough” to establish some elements of the plaintiffs’ claims.

Id. at 428.

      The Supreme Court of Florida also held in Douglas that giving preclusive

effect to the approved findings from Phase I does not violate a right of the tobacco

companies to due process. Id. at 430. The court stated that the tobacco companies

had notice and an opportunity to be heard and were not arbitrarily deprived of

property. Id. at 431–32. The court explained that, when it stated in Engle that the

approved findings have “res judicata effect,” it addressed claim preclusion, not

issue preclusion. Id. at 432. The court stated that claim preclusion “prevents the

same parties from relitigating the same cause of action in a second lawsuit,” id. at

432, while issue preclusion “prevents the same parties from relitigating the same

                                         14
              Case: 12-13500    Date Filed: 10/31/2013    Page: 15 of 26


issues that were litigated and actually decided in a second suit involving a different

cause of action,” id. at 433. “Because the claims in Engle and the claims in

individual actions like this case are the same causes of action between the same

parties,” the court concluded that “res judicata (not issue preclusion) applies.” Id.

at 432. The court stated that “to decide here that we really meant issue preclusion

even though we said res judicata in Engle would effectively make the Phase I

findings regarding the Engle defendants’ conduct useless in individual actions.”

Id. at 433.

      The tobacco companies had argued that, based on Fayerweather v. Ritch,

195 U.S. 276, 25 S. Ct. 58 (1904), they had a constitutional right to have issue

preclusion apply to the approved findings from Phase I, but the Supreme Court of

Florida rejected this argument. Douglas, 110 So. 3d at 435. The court stated that,

“as a constitutional matter, the Engle defendants do not have the right to have issue

preclusion, as opposed to res judicata, apply to the Phase I findings.” Id. The

court explained that “claim preclusion, unlike issue preclusion, has no ‘actually

decided’ requirement but, instead, focuses on whether a party is attempting to

relitigate the same claim, without regard to the arguments or evidence that were

presented to the first jury that decided the claim.” Id. The court concluded that,

because it was applying claim preclusion instead of issue preclusion, the “decision




                                          15
             Case: 12-13500     Date Filed: 10/31/2013    Page: 16 of 26


in Fayerweather does not impose a constitutional impediment against giving the

Phase I findings res judicata effect.” Id.

      In this appeal, R.J. Reynolds challenges the decision of the district court in

Waggoner and appeals the jury verdicts in favor of two plaintiffs, Alvin Walker

and George Duke III. Walker filed an amended complaint in federal court for the

death of his father, Albert Walker, and Duke filed an amended complaint in federal

court for the death of his mother, Sarah Duke. Walker and Duke asserted claims

for strict liability, negligence, fraudulent concealment, and conspiracy to

fraudulently conceal. The juries decided those cases after the district court decided

Waggoner, but before the Supreme Court of Florida decided Douglas. In both

cases, the district court instructed each jury that, under the decision in Waggoner,

the jury in Phase I conclusively established the tortious-conduct elements of the

plaintiffs’ claims. The district court instructed the juries that R.J. Reynolds

“placed cigarettes on the market that were defective and unreasonably dangerous”

and that R.J. Reynolds “was negligent.” The only issues for those juries to resolve

were whether the decedents were members of the Engle class, causation, and

damages. The juries in both cases returned split verdicts. The jury found in favor

of Walker on the claims of strict liability and negligence, allocated 10 percent of

the fault to R.J. Reynolds and 90 percent of the fault to Walker, and entered a

judgment of $27,500. The jury found in favor of Duke only on the claim of strict

                                             16
             Case: 12-13500     Date Filed: 10/31/2013    Page: 17 of 26


liability, allocated 25 percent of the fault to R.J. Reynolds and 75 percent of the

fault to Duke, and entered a judgment of $7,676.25.

                         II.   STANDARD OF REVIEW

      “We review questions of constitutional law de novo.” Nichols v. Hopper,

173 F.3d 820, 822 (11th Cir. 1999).

                                III.   DISCUSSION

      The Full Faith and Credit Act, 28 U.S.C. § 1738, requires federal courts to

“give preclusive effect to a state court judgment to the same extent as would courts

of the state in which the judgment was entered.” Kahn v. Smith Barney Shearson

Inc., 115 F.3d 930, 933 (11th Cir. 1997) (quoting Battle v. Liberty Nat’l Life Ins.

Co., 877 F.2d 877, 882 (11th Cir. 1989)). But the Act, like all statutes, is “subject

to the requirements of . . . the Due Process Clause.” Marrese v. Am. Acad. of

Orthopaedic Surgeons, 470 U.S. 373, 380, 105 S. Ct. 1327, 1332 (1985). And the

law of preclusion is also “subject to due process limitations.” See Taylor v.

Sturgell, 553 U.S. 880, 891, 128 S. Ct. 2161, 2171 (2008). Although “[s]tate

courts are generally free to develop their own rules for protecting against the

relitigation of common issues or the piecemeal resolution of disputes[,] . . .

extreme applications of the doctrine of res judicata may be inconsistent with a

federal right that is fundamental in character.” Richards v. Jefferson Cnty., Ala.,

517 U.S. 793, 797, 116 S. Ct. 1761, 1765 (1996) (internal quotation marks

                                          17
             Case: 12-13500     Date Filed: 10/31/2013   Page: 18 of 26


omitted). These principles require that we give full faith and credit to the decision

in Engle, as interpreted in Douglas, so long as it “satisf[ies] the minimum

procedural requirements” of due process. Kremer, 456 U.S. at 481, 102 S. Ct. at

1897. R.J. Reynolds argues that this appeal is governed by the Due Process Clause

of the Fifth Amendment, but in the district court they argued that the case was

governed by the Due Process Clause of the Fourteenth Amendment. See

Waggoner, 835 F. Supp. 2d at 1271. Our analysis is the same under either clause

because “the reaches of the [Due Process Clauses of the] Fourteenth and Fifth

Amendments are coextensive.” Rodriguez–Mora v. Baker, 792 F.2d 1524, 1526

(11th Cir. 1986).

      Our inquiry is a narrow one: whether giving full faith and credit to the

decision in Engle, as interpreted in Douglas, would arbitrarily deprive R.J.

Reynolds of its property without due process of law. See Corp. of Presiding

Bishop of Church of Jesus Christ of Latter–Day Saints v. Hodel, 830 F.2d 374, 380

(D.C. Cir. 1987) (holding that the decision of a prior court on a question of

preclusion law did not violate due process because it was not arbitrary). R.J.

Reynolds argues that we should conduct a searching review of the Engle class

action and apply what amounts to de novo review of the analysis of Florida law in

Douglas, but we lack the power to do so. Our task is not to decide whether the

decision in Douglas was correct as a matter of Florida law. See Erie R.R. Co. v.

                                         18
             Case: 12-13500      Date Filed: 10/31/2013   Page: 19 of 26


Tompkins, 304 U.S. 64, 78, 58 S. Ct. 817, 822 (1938). And we cannot refuse to

give full faith and credit to the decision in Engle because we disagree with the

decision in Douglas about what the jury in Phase I decided. See Am. Ry. Express

Co. v. Kentucky, 273 U.S. 269, 273, 47 S. Ct. 353, 355 (1927) (“It is firmly

established that a merely erroneous decision given by a state court in the regular

course of judicial proceedings does not deprive the unsuccessful party of property

without due process of law.”).

      The decision of the Supreme Court of Florida to give preclusive effect to the

approved findings from Phase I did not arbitrarily deprive R.J. Reynolds of

property without due process of law. The Supreme Court of Florida looked

through the jury verdict entered in Phase I to determine what issues the jury

decided. Based on its review of the class action trial plan and the jury instructions,

the court concluded that the jury had been presented with arguments that the

tobacco companies acted wrongfully toward all the plaintiffs and that all cigarettes

that contain nicotine are addictive and produce dependence. Douglas, 110 So. 3d

at 423. Although the proof submitted to the jury included both general and brand-

specific defects, the court concluded that the jury was asked only to “determine ‘all

common liability issues’ for the class,” not brand specific defects. Id. The

Supreme Court of Florida was entitled to look beyond the jury verdict to determine

what issues the jury decided. See Fayerweather, 195 U.S. at 308, 25 S. Ct. at 68

                                          19
             Case: 12-13500      Date Filed: 10/31/2013    Page: 20 of 26


(explaining that courts may look beyond a general verdict to the “entire record of

the case” to determine what issues were decided in a prior litigation); Russell v.

Place, 94 U.S. 606, 610, 606 (1876) (explaining that, although “an estoppel must

‘be certain to every intent,’” the “uncertainty [may] be removed by extrinsic

evidence showing the precise point involved and determined”); Precision Air Parts,

Inc. v. Avco Corp., 736 F.2d 1499, 1502 (11th Cir. 1984) (looking beyond the face

of a prior judicial opinion to “examine the record as a whole” and determine those

issues that the finder of fact actually decided); 18 Charles Alan Wright, Arthur R.

Miller, & Edward H. Cooper, Federal Practice and Procedure § 4420 at 520 (2d ed.

2002) (explaining that “the first step in resolving uncertainty as to the identity of

the issues actually decided lies in painstaking examination of the record of the

prior action”). We sanctioned a similar inquiry in Brown, where we stated that,

although the jury verdict in Phase I was ambiguous on its face, members of the

Engle class should be allowed an opportunity to establish that the jury in Phase I

actually decided particular issues in their favor. Brown, 611 F.3d at 1335. We

ordinarily presume that a jury followed its instructions, see United States v. Stone,

9 F.3d 934, 940 (11th Cir. 1993), and the Supreme Court of Florida did not act

arbitrarily when it applied this presumption and concluded that the jury found only

issues of common liability.




                                          20
             Case: 12-13500      Date Filed: 10/31/2013    Page: 21 of 26


      The decision of the Supreme Court of Florida in Douglas is consistent with

its earlier decision in Engle. In Engle, the Supreme Court of Florida explained that

the approved findings from Phase I “will have res judicata effect” in the later

individual cases. Engle, 945 So. 2d at 1269. But the court did not approve all of

the findings from Phase I. Instead, the court stated that the findings of the jury in

Phase I about fraud and intentional infliction of emotional distress cannot have

preclusive effect because “the non-specific findings in favor of the plaintiffs” on

those questions were “inadequate to allow a subsequent jury to consider individual

questions of reliance and legal cause.” Id. at 1255. That the court in Engle denied

preclusive effect to those findings on the ground that they were not specific enough

suggests that the court determined that the jury findings about the other claims

were specific enough to apply in favor of every class plaintiff. See Douglas, 110
So. 3d at 428 (explaining that, “by accepting some of the Phase I findings and

rejecting others based on lack of specificity, this Court in Engle necessarily

decided that the approved Phase I findings are specific enough”).

      R.J. Reynolds had a full and fair opportunity to litigate the issues of common

liability in Phase I. “The opportunity to be heard is an essential requisite of due

process of law in judicial proceedings.” Richards, 517 U.S. at 797 n.4, 116 S. Ct.

at 1765 n.4. During Phase I, R.J. Reynolds had an opportunity to contest its

liability and challenge the verdict form that the trial court submitted to the jury.

                                           21
               Case: 12-13500    Date Filed: 10/31/2013   Page: 22 of 26


After the trial court declined to adopt the jury verdict form proposed by the

tobacco companies and the jury decided against the tobacco companies on the

issues of common liability, R.J. Reynolds challenged those decisions before the

Supreme Court of Florida, but that court rejected its arguments. See Engle, 945
So. 2d at 1254–55. And R.J. Reynolds petitioned the Supreme Court of the United

States to review the decision of the Supreme Court of Florida, but the Supreme

Court of the United States denied its petition. See R.J. Reynolds Tobacco Co. v.

Engle, 552 U.S. 941, 128 S. Ct. 96 (2007) (denying the petition for writ of

certiorari).

       R.J. Reynolds also has had an opportunity to contest its liability in these later

cases brought by individual members of the Engle class. Although R.J. Reynolds

has exhausted its opportunities to contest the common liability findings of the jury

in Phase I, it has vigorously contested the remaining elements of the claims,

including causation and damages. The modest sums received by the plaintiffs in

this appeal—less than $28,000 for Walker and less than $8,000 for Duke—suggest

that the juries fairly considered the questions of damages and fault.

       R.J. Reynolds argues that “traditional practice provides a touchstone for

constitutional analysis” under the Due Process Clause, Honda Motor Co., Ltd. v.

Oberg, 512 U.S. 415, 430, 114 S. Ct. 2331, 2339 (1994), and that the decision in

Douglas extinguishes the protection against arbitrary deprivations of property

                                          22
               Case: 12-13500   Date Filed: 10/31/2013    Page: 23 of 26


embodied in the federal common law of issue preclusion, which bars relitigation

only of “issues actually decided in a prior action.” See Gjellum v. City of

Birmingham, Ala., 829 F.2d 1056, 1059 (11th Cir. 1987) (emphasis added). R.J.

Reynolds fails to identify any court that has ever held that due process requires

application of the federal common law of issue preclusion. Nor does R.J.

Reynolds identify any other court that has declined to give full faith and credit to a

judgment of a state court as later interpreted by the same state court on the ground

that the later state court decision was so wrong that it amounted to a violation of

due process.

      R.J. Reynolds argues that the Supreme Court held in Fayerweather, 195 U.S.

at 299, 25 S. Ct. at 64, that parties have a right, under the Due Process Clause, to

the application of the traditional law of issue preclusion, but we disagree. The

Supreme Court stated in Fayerweather that the Due Process Clause is implicated

when a party argues that a court has given preclusive effect to an issue that was not

actually decided in a prior litigation. Id. But the Supreme Court held that no

violation of the Due Process Clause had occurred because the issue had been

actually decided in the prior litigation. Id. at 301, 308, 25 S. Ct. at 65, 68. The

Supreme Court had no occasion in Fayerweather to decide what sorts of

applications of issue preclusion would violate due process.




                                          23
             Case: 12-13500     Date Filed: 10/31/2013   Page: 24 of 26


      R.J. Reynolds next argues that it is impossible to tell whether the jury

determined that it acted wrongfully in connection with some or all of its brands of

cigarettes because the plaintiffs presented both general and brand-specific theories

of liability, but the decision of the Supreme Court of Florida forecloses that

argument. Whether a jury actually decided an issue is a question of fact, see Starr

Tyme, Inc. v. Cohen, 659 So. 2d 1064, 1068 (Fla. 1995), and the Supreme Court of

Florida looked past the ambiguous jury verdict to decide this question of fact.

      If due process requires a finding that an issue was actually decided, then the

Supreme Court of Florida made the necessary finding when it explained that the

approved findings from Phase I “go to the defendants underlying conduct which is

common to all class members and will not change from case to case” and that “the

approved Phase I findings are specific enough” to establish certain elements of the

plaintiffs’ claims. Douglas, 110 So. 3d at 428. Labeling the relevant doctrine as

claim preclusion instead of issue preclusion may be unorthodox and inconsistent

with the federal common law about those doctrines, but the Supreme Court has

instructed us that, “[i]n determining what is due process of law, regard must be had

to substance, not to form.” Fayerweather, 195 U.S. at 297, 25 S. Ct. at 64

(quotation marks omitted). “State courts are free to attach such descriptive labels

to litigations before them as they may choose and to attribute to them such

consequences as they think appropriate under state constitutions and laws, subject

                                          24
             Case: 12-13500     Date Filed: 10/31/2013    Page: 25 of 26


only to the requirements of the Constitution of the United States.” Hansberry v.

Lee, 311 U.S. 32, 40, 61 S. Ct. 115, 117 (1940). Our deference to the decision in

Douglas does not violate the constitutional right of R.J. Reynolds to due process of

law. Whether the Supreme Court of Florida calls the relevant doctrine issue

preclusion, claim preclusion, or something else, is no concern of ours.

      We must give full faith and credit to the decision of the Supreme Court of

Florida about how to resolve this latest chapter of the intractable problem of

tobacco litigation. For several decades, R.J. Reynolds and the other major

companies of the tobacco industry have “remained under the long shadow of

litigation, that chronic potential spoiler of their financial well-being.” Richard

Kluger, Ashes to Ashes: America’s Hundred-Year Cigarette War, the Public

Health, and the Unabashed Triumph of Philip Morris 760 (1996). “The tobacco

industry was primed to meet these ever larger challenges as a cost of doing

business, and it did not lack for plausible, even persuasive, defenses.” Id. Courts,

after all, long ago recognized the inherent risks of cigarette smoking. See, e.g.,

Austin v. State, 48 S.W. 305, 306 (Tenn. 1898) (Cigarettes are “wholly noxious

and deleterious to health. Their use is always harmful, never beneficial. They

possess no virtue, but are inherently bad, and bad only.”). And physicians

“suspected a link between smoking and illness for centuries.” Cipollone v. Liggett

Grp., Inc., 505 U.S. 504, 513, 112 S. Ct. 2608, 2615 (1992). In 1604, King James I

                                          25
             Case: 12-13500     Date Filed: 10/31/2013    Page: 26 of 26


wrote “A Counterblaste to Tobacco,” that described smoking as “a custom

loathsome to the eye, hateful to the nose, harmful to the brain, dangerous to the

lung, and the black stinking fume thereof, nearest resembling the horribly Stygian

smoke of the pit that is bottomless.” See Kluger, supra, at 15 (quoting “A

Counterblaste to Tobacco”). And popular culture too recognized those risks. See,

e.g., Tex Williams, “Smoke! Smoke! Smoke! (That Cigarette)” (Capitol Records

1947) (“Smoke, smoke, smoke that cigarette. / Puff, puff, puff, and if you smoke

yourself to death, / Tell Saint Peter at the Golden Gate / That you hate to make him

wait / But you’ve just got to have another cigarette.”). So juries often either

discounted or rejected the claims of smokers who sought to hold tobacco

companies liable for the well-known harms to their health caused by smoking. But

a “wave of suits, brought by resourceful attorneys representing vast claimant

pools,” Kluger, supra, at 760, continued. We cannot say that the procedures,

however novel, adopted by the Supreme Court of Florida to manage thousands of

these suits under Florida law violated the federal right of R.J. Reynolds to due

process of law.

                               IV.   CONCLUSION

      We AFFIRM the judgments against R.J. Reynolds and in favor of Walker

and Duke.




                                          26